DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed December 13, 2019 via preliminary amendment. Claims 43-62 are currently pending. Claims 1-42 have been cancelled and claims 43-62 are newly presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-49 and 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “receive a first operation to the screen locking button” and this limitation lacks antecedent basis for the screen locking button because the claim only displays an icon of the screen locking button so it is unclear what the first operation is received on. Claim 53 recites similar language and is rejected for at least the same reasons therein.
Claims 47-49 and 54-56 inherit these issues and are rejected based on their dependency from an above-rejected claim.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-62Cawley (U.S. Publication No. 2018/0285051) and further in view of Lee (U.S. Publication No. 2010/0298033).
As per claim 43, Cawley teaches a system comprising:
a first electronic device configured to: display a first interface of a first application; receive an incoming call; display a second interface, wherein the second interface comprises [a caller identifier (ID)]; and display the first interface when the second interface switches back to the first interface (See Cawley Fig. 3 and paras. [0032], [0061], and [0067]: user can have separate devices, including a mobile display and a separate display. The user can receive a call and the interface is replaced with a display mode for receiving a call, including buttons to pick up or ignore the call. When the call is complete, the mode changes again); and
a second electronic device configured to: couple to the first electronic device for screen projection; display the first interface; enter a [screen-locked state] when the first electronic device receives the incoming call; and display the first interface when the second interface switches back to the first interface (See Cawley paras. [0023-28] and [0032]: internal display is mirrored to separate display device. When a call is received, the internal display changes to a call interface while the second display device can “show a blank screen”. When the call is complete, the mode changes again).
However, while Cawley teaches a blank screen when the first electronic device receives the incoming call as described above, and while one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Cawley does not explicitly teach enter a screen-locked state during such wherein the second interface comprises a caller identifier (ID).
Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-85] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley. Additionally, the contact information is displayed identifying the incoming call).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the blank screen of Cawley with the lock screen of Lee. One would have been motivated to combine these references because both references disclose monitoring incoming calls across multiple displays, Lee enhances the user experience by allowing for a more restricted environment of the blank screen of Cawley, further protecting user privacy.

As per claim 44, Cawley further teaches wherein the second electronic device is further configured to: receive [a screen locking] instruction from the first electronic device; and enter the [screen-locked state] based on the screen locking instruction (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach that the instruction is a screen locking one, nor does Cawley explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 45, Cawley further teaches wherein the first electronic device is further configured to: obtain a first [screen locking] operation from a user; and send the [screen locking] instruction to the second electronic device in response to the first [screen locking] operation causing the second electronic device to enter the [screen-locked state] in response to the [screen locking] instruction (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach the first operation and the instruction are screen locking ones, nor does Cawley explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 46, Cawley further teaches wherein [the second electronic device] is further configured to: display an icon of a screen locking button; receive a first operation to the screen locking button; and enter the screen-locked state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while this occurs on the first electronic device of Cawley, Cawley does not explicitly teach it occurring on the second electronic device as currently claimed. Nevertheless, Cawley does teach that the first/mobile device can have a blank image while the second/display device can display. Therefore, one of ordinary skill would recognize that the screen blank screens, and thus the buttons, can occur going not just from the first electronic device to the second electronic device, but also from the second electronic device to the first electronic device (See Cawley Figs. 5(a)-5(b) and para. [0065]).
Furthermore, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.
As per claim 47, Cawley further teaches wherein the [first electronic device] is further configured to enter the [screen-locked] state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while the screen locked state is entered on the second device of Cawley, Cawley does not explicitly teach it occurring on the first electronic device as currently claimed. Nevertheless, Cawley does teach that the first/mobile device can have a blank image while the second/display device can display. Therefore, one of ordinary skill would recognize that the screen blank screens, and thus the buttons, can occur going not just from the first electronic device to the second electronic device, but also from the second electronic device to the first electronic device (See Cawley Figs. 5(a)-5(b) and para. [0065]).
Furthermore, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 48, Cawley/Lee further teaches wherein the first electronic device is further configured to: receive a second operation to a power button; and enter a screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 49, Cawley/Lee further teaches wherein the second electronic device is further configured to enter the screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).

As per claim 50-52, 55, and 56, the claims are directed to a method that implements the same features as the system of claims 43-45, 48, and 49, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 53, Cawley further teaches displaying, by the first electronic device, an icon of a screen locking button; receiving, by the first electronic device, a first operation to the screen locking button; and entering, by the first electronic device, the [screen-locked] state in response to the first operation (See Cawley para. [0032]: user 
However, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 54, Cawley further teaches entering, by the second electronic device, the [screen-locked] state in response to the first operation (See Cawley para. [0032]: user can press button that can “pick up” a call on the first/mobile device, and this causes “the display device to show a blank screen”).
However, while the button of Cawley triggers the blank screen, Cawley does not explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).


As per claim 57, Cawley teaches a first electronic device, comprising: a processor; and a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the first electronic device to: establish a coupling to a second electronic device; display a first interface of a first application; receive an incoming call; display a second interface, wherein the second interface [comprises a caller identifier (ID)]; and display the first interface when the second interface switches to the first interface (See Cawley Fig. 3 and paras. [0011], [0023-28], [0032], [0061], and [0067]: user can have separate devices, including a mobile display and a separate display. The user can receive a call and the interface is replaced with a display mode for receiving a call, including buttons to pick up or ignore the call. When the call is complete, the mode changes again).
However, while Cawley receives calls in a second interface, Cawley does not explicitly teach that the second interface comprises a caller identifier (ID).
Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-85] and [0108]: contact information of incoming call displayed. Additionally, the user can switch interfaces, including locking the display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 58, Cawley further teaches wherein the programming instructions further cause the first electronic device to send a [screen locking] instruction to the second electronic device (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach the instruction is a screen locking one. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 59, Cawley further teaches wherein the programming instructions further cause the first electronic device to enter a [screen-locked] state in response to a first operation (See Cawley para. [0032]: receiving the call on first/mobile device causes blank screen on second/display device).
However, Cawley does not explicitly teach the instruction a screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).


As per claim 60, Cawley further teaches wherein the programming instructions further cause the first electronic device to: obtain a first [screen locking] operation from a user; and send the [screen locking] instruction to the second electronic device in response to the first [screen locking] operation causing the second electronic device to enter a [screen-locked] state in response to the [screen locking] instruction.
However, Cawley does not explicitly teach the first operation and the instruction are screen locking ones, nor does Cawley explicitly teach the screen-locked state. While one of ordinary skill would understand that a blank screen is a form of “locking” under the broadest reasonable interpretation, Lee teaches these limitations of the claim (See Lee Figs. 7A-10 and paras. [0082-83] and [0108]: option to lock the screens, which is being applied to the blank screen of Cawley).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Cawley with the teachings of Lee for at least the same reasons as discussed above in claim 43.

As per claim 61, Cawley further teaches wherein the programming instructions further cause the first electronic device to send a second operation to the second electronic device to enable the second electronic device to enter a screen-unlocked state (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” 

As per claim 62, Cawley further teaches wherein the programming instructions further cause the first electronic device to: receive a second operation to a power button; and enter a screen-unlocked state in response to the second operation (See Cawley Fig. 6 and para. [0066-67]: accepting connection via an “accept” button grants permission for the first/mobile device to connect to the second/display device. The display device is subsequently powered on and thus unlocked, as the user can interact with the display device).











Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Nicholas Klicos/
Primary Examiner, Art Unit 2142